Citation Nr: 0811524	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for perforation of the 
left tympanic membrane.  

2.  Entitlement to nonservice-connected pension.  
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2005 and July 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's previously denied claim for 
service connection for perforation of the left tympanic 
membrane and denied his claim for nonservice-connected 
pension.  


FINDINGS OF FACT

1.  The claim for service connection for perforation of the 
left tympanic membrane was previously denied in a May 2003 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in May 
2003 relating to service connection for perforation of the 
left tympanic membrane is cumulative or redundant and does 
not raise a reasonable possibility of substantiating the 
claim.  

3.  The veteran served for less than 90 days during a period 
of war and was not discharged or released from service for a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied service connection 
for perforation of the left tympanic membrane is final; new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  

2.  The veteran does not meet the eligibility requirements 
for the receipt of nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.314, 3.340, 4.16, 4.17, 4.18 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and March 2006; 
rating decisions in March 2005 and July 2005; statements of 
the case in September 2005 and June 2006; and a supplemental 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for perforation of the left tympanic 
membrane because there is no competent evidence that the 
veteran's perforation of the left tympanic membrane is the 
result of any event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

In an October 1969 rating decision, the RO denied the 
veteran's claim for service connection for perforation of the 
left tympanic membrane.  The RO declined to reopen the 
veteran's claim in April 1996 and a few times thereafter 
including in May 2003.  Most recently, the RO declined to 
reopen the veteran's claim in July 2005.  While the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
perforation of the left tympanic membrane, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

In a decision dated in May 2003, the RO denied the veteran's 
claim for service connection for perforation of the left 
tympanic membrane.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the May 2003 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for 
perforation of the left tympanic membrane may be reopened if 
new and material evidence is submitted for the claim.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim for perforation of the left 
tympanic membrane in March 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA and private medical records, and lay statements 
from the veteran and his friends.  The veteran's service 
medical records showed on entrance that he "had perforated 
ear drum in past - ok now."  The veteran entered service on 
April 24, 1969.  On May 1, 1969, he was seen at sick call and 
diagnosed with bilateral chronic serous otitis media with 
perforation of the left tympanic membrane.  The condition was 
found to have existed prior to service and to have not been 
aggravated by active duty.  The veteran was referred to a 
medical board and discharged for failure to meet medical 
fitness standards at the time of his enlistment.  The RO 
found that there was no new and material evidence submitted 
showing that the veteran's pre-existing perforation of the 
left tympanic membrane was aggravated during service, and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in March 2005.  The Board finds that the evidence 
received since the last final decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from February 2005 to May 2006.  These 
records show, in pertinent part, that the veteran received 
intermittent treatment for mild bilateral sensorineural 
hearing loss, mild Eustachian tube dysfunction, chronic 
otitis externa of the left ear, and vertigo.  In a March 2006 
letter, a private physician stated that he had treated the 
veteran since he was a teenager and did not remember him 
having a significant problem with his ears until 1969.  He 
also reported that the veteran did not suffer ear infections 
until 1978.  A May 2006 medical report from a treating 
physician revealed that the veteran had self-reported having 
a perforated tympanic membrane in 1969 and had only mentioned 
in the previous week that this had occurred during his 
military service.  There is no evidence showing that the 
veteran's perforated left tympanic membrane was aggravated 
during service.  

Newly submitted evidence also includes the veteran's 
testimony before a Decision Review Officer at an April 2006 
hearing.  Testimony revealed that the veteran woke up two or 
three weeks into service with the left side of his face 
swollen and pus and blood on his cheek and pillowcase.  He 
testified that the doctor told him he had a perforated 
eardrum and had to be discharged from service.  He reported 
having earaches growing up but stated that he had never gone 
diving as a child.  He testified that his mother used to warm 
up a type of oil that she put on a rag to apply to his ear 
for his earaches.  He stated that the forms for claiming 
service connection had been sent to the wrong address in 
Wisconsin after his discharge from service, and he had never 
received them.      

The veteran also submitted several lay statements dated in 
March 2005, March 2006, July 2006, and December 2006 in 
support of his claim.  These statements confirmed the 
veteran's account of waking up in service with a swollen face 
and pus and blood on his cheek and pillow case.  The 
veteran's sister stated that they had not been taught to swim 
as children and were afraid to do more than wade in water.  
She reported that the veteran had never been diving as a 
child.  The veteran's nephew stated that the veteran had been 
present with him in California in September 1969 and not in 
Wisconsin.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
perforation of the left tympanic membrane.  Although the 
additionally submitted medical records, lay statements, and 
testimony are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The evidence does not show that the veteran's disability was 
aggravated by service.  The claim was previously denied 
because the disability was not shown by competent evidence to 
be aggravated by service.  Those elements of a substantiated 
claim are still not shown.  

Accordingly, the Board finds that the new evidence does not 
establish facts necessary to substantiate the claim, and the 
claim for service connection for perforation of the left 
tympanic membrane cannot be reopened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in May 2003 for the claim for service 
connection for perforation of the left tympanic membrane, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, and based on this analysis, it is the 
determination of the Board that new and material evidence has 
not been submitted with regard to the claim for service 
connection for perforation of the left tympanic membrane 
since the May 2003 rating decision because no competent 
evidence has been submitted showing that this pre-existing 
disability was aggravated in service.  Thus, the claim for 
service connection for perforation of the left tympanic 
membrane is not reopened and the benefits sought on appeal 
remain denied.  
 
Eligibility for Nonservice-connected Pension Benefits

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b) (2007).  A veteran meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions:  (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from service for 
a service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  If a veteran's combined disability is less than 100 
percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.340 (2007).    

The Vietnam era is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975, for veterans who did not 
serve in the Republic of Vietnam.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).  In this case, the veteran does not meet 
the threshold service requirements because he only served 
from April 24, 1969, to May 28, 1969, a period of less than 
90 days.  38 C.F.R. § 3.3.  Additionally, the veteran was not 
discharged or released from service for a service-connected 
disability.  38 C.F.R. § 3.3.  

In February 2005, the veteran filed a claim for entitlement 
to a VA nonservice-connected disability pension.  

In a March 2005 decision, the RO notified the veteran that he 
had less than 90 days of active military service and that 
under the law his type of service was not qualifying for VA 
nonservice-connected disability pension benefits, and that 
his claim was accordingly denied.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.  

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the veteran in proceeding with the adjudication of his 
claim.  


ORDER

New and material evidence having not been submitted, service 
connection for perforation of the left tympanic membrane 
remains denied.  

Eligibility to nonservice-connected pension is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


